DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 19 October 2022 for the application filed 10 October 2020. Claims 1 and 3-6 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 October 2022 has been entered. 

 Priority
Applicant’s claim for the benefit of a prior-filed application (CON of 16/740,286, filed 10 January 2020; which has PRO 62/903,659, filed 20 September 2019) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Interpretation
Applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing (See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674; Fed. Cir. 1994; MPEP §2111.01 IV). To act as their own lexicographer, the Applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope.
Claim 1 utilizes the terminology “denatured” to describe the form of an isolated therapeutic protein. Because Applicant has not clearly set forth a special definition for “denatured” in the specification, the definition of “denatured” is accorded its plain and ordinary meaning. The Examiner has interpreted “denatured” in regard to proteins as “a protein whose characteristics or properties have been altered in some way, as by heat, enzyme action, or chemicals, and in doing so has lost its biologic activity” (Farlex Partner Medical Dictionary, “denatured protein”, 2012). 
In arguments filed 21 April 2022 (pg. 3-5), Applicant has provided the definition for “denaturation” (as opposed to the claimed term “denatured”), which requires the consideration of the process of denaturation. However, a “denatured protein” is characterized by its structure, i.e., an improperly folded structure (from its normal folded state to a different folded state), and not by the means by which the protein is denatured (as argued by Applicant), such as through physical, chemical, or biological action (e.g., agitation, pH changes, or enzymatic action). Thus, the Examiner will interpret “denatured” in the phrase “the isolated therapeutic protein composition consists of a therapeutic protein in a first amount and [a] denatured therapeutic protein in a second amount” in Claim 1 to be the amount of isolated therapeutic protein that is in an altered or unfolded state having altered or lost biologic activity different from a native form – not the means or process by how the protein is denatured (i.e., “denaturation”).
Claim 3 utilizes the terminology “cryo-poor plasma” to describe the blood product. As defined in the specification, p0019, “[c]ryo-poor plasma is rich in cold-soluble proteins and is frequently used as a source of pharmaceutical proteins”. Cryo-poor plasma is obtained from the protein-rich supernatant of frozen plasma slowly thawed at low temperature to generate an intermediate blood product containing precipitated proteins.

Claim Objections
Claim 1 is objected to because of the following informalities:
“a therapeutic protein in a first amount and a denatured therapeutic protein in a second amount”;
“and wherein the denatured therapeutic protein is denatured to an extent…”.
Claim 5 is objected to because of the following informalities:
“wherein the composition has an [[a ]]in vivo half-life that of an immunoglobulin fraction…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.
Regarding Claim 1, the disclosure does not enable one of ordinary skill in the art to practice the invention without (1) identifying the level of denaturation at which an isolated therapeutic protein would be considered denatured to the extent of “materially affect[ing]” stability” and (2) the storage conditions under which the claimed isolated therapeutic protein is stored, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
Claim 1 requires that the isolated therapeutic protein composition consists of a therapeutic protein and a denatured therapeutic protein wherein “[the] denatured therapeutic protein is denatured to an extent that materially affects stability on storage”. However, no claimed limitations or description in the disclosure provides any indication as to what conditions these proteins are stored. As is known to one of ordinary skill in the art, storage conditions greatly affect the stability of biological products, especially proteins. Temperature, pH, liquid formulations, powdered formulations, and freeze/thaw cycles, to name a few, are important factors to consider in determining the stability of any one protein. Granted, one of ordinary skill would understand conventional storage conditions; however, in this case, various blood products are stored under a large number of different environments, e.g., certain products can be lyophilized into powder form and stored at ambient conditions, others require aqueous formulations under refrigerated temperatures, whereas still others require flash freeze and are limited to low numbers of freeze/thaw cycles. Applicant has not specified any such conditions and only mentions “storage” in passing in the disclosure, i.e., there is zero guidance and lack of any working examples for one of ordinary skill to determine the metes and bounds for what is considered “storage” and much less “stability on storage”. Thus, it is unclear to one of ordinary skill in the art what would be considered by Applicant to be appropriate “storage”. Because the claim places great important on the degree of denaturation of the therapeutic protein in the isolated therapeutic protein composition (i.e., “wherein [the] denatured therapeutic protein is denatured to an extent that materially affects stability on storage”), the omission of such critical information does not enable one of ordinary skill in the art to practice or use the claimed invention. 
Similarly, Claim 1 emphasizes a difference between “a therapeutic protein” and “[a] denatured therapeutic protein” but does not indicate the level of denaturation, e.g., whether irreversible or reversible, that would be considered measurable to affect protein stability under storage. For example, the isolated therapeutic protein composition could include 50% reversibly denatured proteins. Would the reversibly denatured proteins be considered “denatured” based on Applicant’s Claim 1 even if these proteins could be subjected to conditions that would render them in a native in vivo configuration? Would precipitated proteins, which are considered by definition, denatured but potentially still therapeutically active after reformulating, be considered denatured under storage conditions? There is no clear guidance or explanation even in the disclosure as to the extent of denaturation considered acceptable for the claimed composition.
Claims 3-6 are also rejected due to their dependence on Claim 1.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear what is meant by the limitation “materially affects stability on storage”. The term “materially affects” is a relative term which renders the claim indefinite. The term “materially affects” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For instance, it is unclear what threshold of denaturation would “materially affect” the isolated therapeutic protein stability due to multiple issues. 
First, no specific “isolated therapeutic protein” has been claimed. Different proteins have different thresholds upon which they would be considered “denatured” to the point that would affect protein stability; as such, the “stability on storage” limitation is ambiguous and indefinite because the claim fails to particularly point out or distinctly claim a specific protein from which one of ordinary skill in the art can determine a range of conditions under which the protein would be considered “stable”. 
Second, no specific “storage” conditions are claimed. “[S]tability on storage” is ambiguous because no such storage conditions, e.g., temperature, light level, pH, and duration, are defined. Storage conditions will determine how rapidly a protein would denature. Without specifying storage conditions, one of ordinary skill would not be able to ascertain the metes and bounds by which Applicant considers “storage”. Claims 3-6 are also rejected due to their dependency on Claim 1.
Regarding Claim 1, there is insufficient antecedent basis for “the therapeutic protein preparation” in lines 6-7. Claims 3-6 are also rejected due to their dependency on Claim 1.

Response to Arguments
	Applicant’s amendments and arguments filed 19 October 2022 have been fully considered and are partially persuasive.
	Applicant has not addressed the Claim Objections of Claim 5. Please note the added Claim Objections of Claim 1.
Regarding the 35 USC 112(b) rejections of Claims 1 and 3-6, amendments to Claim 1 have partially addressed the rejections and have required new grounds of rejection. With respect to the limitation “materially affects”, Applicant argues that the phrase is not unclear or indefinite, stating that “Materially affected means there has been a significant effect” that can be determined by “straightforward statistical calculations” (pg. 4, middle). The Examiner respectfully disagrees. The term “materially affects” is a relative term which renders the claim indefinite. The term “materially affects” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Examiner appreciates that Applicant argues that one of ordinary skill would be able to perform such “statistical calculations”; however, Applicant has not addressed the ambiguity surrounding the phrase “materially affects”. No express degree has been recited or claimed or even described in the disclosure to determine what the claimed invention considers to be the level of “materially affect[ed]”. For example, “materially affected” could indicate complete irreversible denaturation or partial reversible denaturation. It is unclear what is intended by Applicant and therefore, the phrase is ambiguous and renders the claim indefinite.
Please note the added 35 USC 112(b) rejection of Claim 1 and the added 35 USC 112(a) rejection of Claims 1 and 3-6.
Regarding the 35 USC 112(d) rejection of Claim 6, amendments to Claim 6 have fully addressed the 35 USC 112(d) rejection of Claim 6, which have been withdrawn.
Applicant’s amendments and arguments with respect to the prior art rejections of Claims 1 and 3-6 are persuasive. The 35 USC 102(a)(1) and 103 rejections of Claims 1, 5, and 6 as being anticipated by or, in the alternative, over EAGLESFIELD et al. (WO 2008/068544 A1) are withdrawn. 
	All other arguments have been indirectly addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777